*124Opinion dissenting,
Mr. Chief Justice Paxson :
I am unwilling to be held responsible for this judgment, and therefore dissent. I am opposed to extending penal laws beyond their plain and obvious meaning, and am of opinion that the act of May 21, 1885, P. L. 22, prohibitihg the sale of the article, of food known as “oleomargarine,” was intended to apply only to dealers, or persons engaged in the sale thereof in the line of their business. When the legislature used the word “ sale,” it is fair to assume that it was employed in the sense in which it is popularly understood. If it was the indention not only to prohibit sales of oleomargarine, but also its use as an article of food, or in the preparation of food, by proprietors of eating-houses, restaurants, and hotels, it was easy to have said so in express terms. As the act stands, there is nothing to warn this defendant that he violated it by placing oleomargarine on his table as an article of food.
I am unable to see how the legal or the popular meaning of the word “ sale ” will support this judgment. A sale is the transfer of the title to property at an agreed price: Story on Sales, § 1; Creveling v. Wood, 95 Pa. 152. I find nothing in the facts, as set forth in the case stated, to justify the conclusion that there was a sale of the oleomargarine. The two individuals referred to entered the defendant’s place of business, and ordered a meal. It was furnished, but oleomargarine formed no part of it. It is true, there was some of that article on the table. They might have partaken of it, but they did not. When they left they carried the oleomargarine' away with them. This in my opinion, they had no right to do. A guest at a hotel may satisfy his appetite when he goes to the table. He may partake of anything that is placed before him; but, after filling his stomach, he may not also fill his pockets, and carry away the food he cannot eat. This I understand to he the rule as applicable to hotels and eating-houses in this country, and if there is anything in this case to take it out of its operation it does not appear in the case stated. The illustration of the bottle of wine, referred to in the opinion of the court, does not appear to me a happy one. Surely, i'f the proprietor of a hotel places a bottle of wine before his guest, who does not partake thereof, it cannot be said that it is a sale of the wine, nor has the guest the right to carry it away. He might *125as well carry off the table furniture. It is quite possible, under our construction of the act of 1885: Powell v. Commonwealth, 114 Pa. 265, the legislature may have the power to prohibit the use of oleomargarine as an article of food in hotels and eating-houses, and punish a landlord who places it before his guests, but this has not yet been done, and I would not extend a highly penal law by implication.